     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 1 of 8 Page ID #:52


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No. 2:20-cv-03803-MWF-PVC
      ANTHONY BOUYER, an
12                                             First Amended Complaint For
13    individual,                              Damages And Injunctive Relief For:

14                    Plaintiff,               1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
      v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
      ZVI Y. STRAUSMAN, and SARA
                                                  325).
18    STRAUSMAN, individually and as
      trustees of the STRAUSMAN
19    FAMILY TRUST DATED MARCH
20    13, 2008; and DOES 1-10, inclusive,
21
                     Defendants.
22

23

24          Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendants ZVI

25    Y. STRAUSMAN, and SARA STRAUSMAN, individually and as trustees of the

26    STRAUSMAN FAMILY TRUST DATED MARCH 13, 2008; and Does 1-10

27    (“Defendants”) and alleges as follows:

28

                                                1
                                   FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 2 of 8 Page ID #:53


 1                                           PARTIES
 2          1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3    in performing one or more major life activities because he is paraplegic, including
 4    but not limited to: walking, standing, ambulating, and sitting. As a result of these
 5    disabilities, Plaintiff requires a wheelchair for mobility. With such disabilities,
 6    Plaintiff qualifies as a member of a protected class under the Americans with
 7    Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of
 8    2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set forth
 9    at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility
10    and prior to instituting this action, Plaintiff suffered from a “qualified disability”
11    under the ADA, including those set forth in this paragraph. Plaintiff is also the
12    holder of a Disabled Person Parking Placard.
13          2.     Plaintiff is informed and believes and thereon alleges that Defendants
14    ZVI Y. STRAUSMAN, and SARA STRAUSMAN, individually and as trustees of
15    the STRAUSMAN FAMILY TRUST DATED MARCH 13, 2008, owned the
16    property located at 5924 E Los Angeles Ave # A, Simi Valley, CA 93063
17    (“Property”) on or around March 16, 2020 and April 15, 2020.
18          3.     Plaintiff is informed and believes and thereon alleges that Defendants
19    ZVI Y. STRAUSMAN, and SARA STRAUSMAN, individually and as trustees of
20    the STRAUSMAN FAMILY TRUST DATED MARCH 13, 2008, own the Property
21    currently.
22          4.     Plaintiff does not know the true name of Defendants, its business
23    capacity, its ownership connection to the Property serving J's Liquor & Market Plaza
24    (“Business”), or its relative responsibilities in causing the access violations herein
25    complained of. Plaintiff is informed and believes that each of the Defendants herein,
26    including Does 1 through 10, inclusive, is responsible in some capacity for the
27    events herein alleged, or is a necessary party for obtaining appropriate relief.
28    Plaintiff will seek leave to amend when the true names, capacities, connections, and
                                                 2
                                    FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 3 of 8 Page ID #:54


 1    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 2                                JURISDICTION AND VENUE
 3           5.     This Court has subject matter jurisdiction over this action pursuant
 4    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 5           6.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 6    real property which is the subject of this action is located in this district and because
 7    Plaintiff's causes of action arose in this district.
 8                                 FACTUAL ALLEGATIONS
 9           7.     Plaintiff went to the Business on or about March 16, 2020 and April 15,
10    2020 for the dual purpose of purchasing drink items and to confirm that this public
11    place of accommodation is accessible to persons with disabilities within the meaning
12    federal and state law.
13           8.     The Business is a facility open to the public, a place of public
14    accommodation, and a business establishment.
15           9.     Parking spaces are one of the facilities, privileges, and advantages
16    reserved by Defendants to persons at the Property serving the Business.
17           10.    Unfortunately, although parking spaces were one of the facilities
18    reserved for patrons, there were no designated parking spaces available for persons
19    with disabilities that complied with the 2010 Americans with Disabilities Act
20    Accessibility Guidelines (“ADAAG”) on March 16, 2020 and April 15, 2020.
21           11.    At that time, instead of having architectural barrier free facilities for
22    patrons with disabilities, Defendants have: a built up curb ramp that projects from
23    the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
24    in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
25           12.    Subject to the reservation of rights to assert further violations of law
26    after a site inspection found infra, Plaintiff asserts there are additional ADA
27    violations which affect him personally.
28           13.    Plaintiff is informed and believes and thereon alleges Defendants had
                                                  3
                                     FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 4 of 8 Page ID #:55


 1    no policy or plan in place to make sure that there was compliant accessible parking
 2    reserved for persons with disabilities prior to March 16, 2020 and April 15, 2020.
 3           14.    Plaintiff is informed and believes and thereon alleges Defendants have
 4    no policy or plan in place to make sure that the designated disabled parking for
 5    persons with disabilities comport with the ADAAG.
 6           15.    Plaintiff personally encountered these barriers. The presence of these
 7    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 8    conditions at public place of accommodation and invades legally cognizable
 9    interests created under the ADA.
10           16.    The conditions identified supra in paragraph 11 are necessarily related
11    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
12    the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
13    holder of a disabled parking placard; and because the enumerated conditions relate
14    to the use of the accessible parking, relate to the slope and condition of the
15    accessible parking and accessible path to the accessible entrance, and relate to the
16    proximity of the accessible parking to the accessible entrance.
17           17.    The Chapman v. Pier 1 Imports court held that “the ADAAG
18    establishes the technical standards required for ‘full and equal enjoyment’” and that
19    “if a barrier violating these standards relates to a plaintiff's disability, it will impair
20    the plaintiff's full and equal access” and “constitutes ‘discrimination’ under the
21    ADA.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2011).
22    The violations of the ADAAG at the Property relate to persons with mobility
23    disabilities, including Plaintiff, impairs Plaintiff’s full and equal access, and
24    constitutes discrimination under the ADA.
25           18.    As an individual with a mobility disability who relies upon a
26    wheelchair, Plaintiff has a keen interest in whether public accommodations have
27    architectural barriers that impede full accessibility to those accommodations by
28    individuals with mobility impairments.
                                                  4
                                     FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 5 of 8 Page ID #:56


 1           19.      Plaintiff is being deterred from patronizing the Business and its
 2    accommodations on particular occasions, but intends to return to the Business for the
 3    dual purpose of availing himself of the goods and services offered to the public and
 4    to ensure that the Business ceases evading its responsibilities under federal and state
 5    law.
 6           20.      Upon being informed that the public place of accommodation has
 7    become fully and equally accessible, he will return within 45 days as a “tester” for
 8    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 9    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
10           21.      As a result of his difficulty experienced because of the inaccessible
11    condition of the facilities of the Business, Plaintiff was denied full and equal access
12    to the Business and Property.
13           22.      The Defendants have failed to maintain in working and useable
14    conditions those features required to provide ready access to persons with
15    disabilities.
16           23.      The violations identified above are easily removed without much
17    difficulty or expense. They are the types of barriers identified by the Department of
18    Justice as presumably readily achievable to remove and, in fact, these barriers are
19    readily achievable to remove. Moreover, there are numerous alternative
20    accommodations that could be made to provide a greater level of access if complete
21    removal were not achievable.
22           24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
23    alleges, on information and belief, that there are other violations and barriers in the
24    site that relate to his disability. Plaintiff will amend the First Amended Complaint,
25    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
26    inspection. However, the Defendants are on notice that the Plaintiff seeks to have all
27    barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
28    Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
                                                  5
                                     FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 6 of 8 Page ID #:57


 1    can sue to have all barriers that relate to his disability removed regardless of whether
 2    he personally encountered them).
 3          25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 4    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 5                                FIRST CAUSE OF ACTION
 6     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 7       42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 8                                        (P.L. 110-325)
 9          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10    above and each and every other paragraph in this First Amended Complaint
11    necessary or helpful to state this cause of action as though fully set forth herein.
12          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
13    privileges, advantages, accommodations, facilities, goods, and services of any place
14    of public accommodation are offered on a full and equal basis by anyone who owns,
15    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
16    Discrimination is defined, inter alia, as follows:
17                 a.     A failure to make reasonable modifications in policies, practices,
18                        or procedures, when such modifications are necessary to afford
19                        goods, services, facilities, privileges, advantages, or
20                        accommodations to individuals with disabilities, unless the
21                        accommodation would work a fundamental alteration of those
22                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23                 b.     A failure to remove architectural barriers where such removal is
24                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
26                        Appendix "D".
27                 c.     A failure to make alterations in such a manner that, to the
28                        maximum extent feasible, the altered portions of the facility are
                                                6
                                   FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 7 of 8 Page ID #:58


 1                          readily accessible to and usable by individuals with disabilities,
 2                          including individuals who use wheelchairs, or to ensure that, to
 3                          the maximum extent feasible, the path of travel to the altered area
 4                          and the bathrooms, telephones, and drinking fountains serving
 5                          the area, are readily accessible to and usable by individuals with
 6                          disabilities. 42 U.S.C. § 12183(a)(2).
 7          28.       Any business that provides parking spaces must provide accessible
 8    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 9    shall be at the same level as the parking spaces they serve. Changes in level are not
10    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
11    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
12    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
13    designated disabled parking space is a violation of the law and excess slope angle in
14    the access pathway is a violation of the law.
15          29.       A public accommodation must maintain in operable working condition
16    those features of its facilities and equipment that are required to be readily accessible
17    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18          30.       Here, the failure to ensure that accessible facilities were available and
19    ready to be used by Plaintiff is a violation of law.
20          31.       Given its location and options, Plaintiff will continue to desire to
21    patronize the Business but he has been and will continue to be discriminated against
22    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
23    the barriers.
24                                             PRAYER
25     WHEREFORE, Plaintiff prays that this court award damages provide relief as
26    follows:
27          1.        A preliminary and permanent injunction enjoining Defendants from
28    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
                                                  7
                                      FIRST AMENDED COMPLAINT
     Case 2:20-cv-03803-MWF-PVC Document 12 Filed 06/05/20 Page 8 of 8 Page ID #:59


 1    Amendments Act of 2008 (P.L. 110-325); Note: Plaintiff is not invoking section 55,
 2    et seq, of the California Civil Code and is not seeking injunctive relief under the
 3    Disabled Persons Act (Cal. C.C. §54) at all. and,
 4          2.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 5    pursuant to 42 U.S.C. § 12205.
 6                               DEMAND FOR JURY TRIAL
 7          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 8    raised in this First Amended Complaint.
 9

10    Dated: June 5, 2020              MANNING LAW, APC
11

12                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
13                                        Attorney for Plaintiff
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                8
                                   FIRST AMENDED COMPLAINT
